DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24,27 and 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim language “multiple increments” is not described, it is not clear what a scope of “increment” is, it appears from Fig. 9c that there is one graduated increment (profile 406).  Regarding claim 27, the claim language “serial arrangement” is not described and the terms “outermost” and “innermost” are not described, it is not possible to determine a scope of the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevey et al. (2008/0081208) in view of Prevey (2005/0115203; Prevey II).  Prevey discloses a workpiece (110) having a leading end (left side; Fig. 4), a trailing end (right side; Fig. 4), a core region (106) and a surface region (108).  The surface region is in a compressive stress condition (112; [0040], lines 1-5).  The surface region has compression bands (116) with ridges (sides of compression band 116; Figs. 4 and 5) which are created by a roll peening tool (100; [0034]) that plastically deforms the surface region (108) to provide lateral material displacement ([0019] and [0038], lines 3-5) and forms the bands.  Prevey discloses that a roll peening tool (100) is pressed against the surface (108) and moved along the surface ([0039], lines 7-10) to form the compression bands but does not disclose the bands being elongated in a length dimension from the leading end to the trailing end.
Prevey II teaches that compressive stress pressure is applied with a roll peening tool (104,106) as it is passed over a surface (S) of a workpiece (102) in an elongated pattern (Fig. 1) from a leading (front end of workpiece 102; Fig. 1) to a trailing (back end of workpiece 102; Fig. 1) to form a plurality compression bands (arrows Fig. 1; [0043], lines 1-5 and 16-22) which do not overlap ([0045], lines 21-25).  The roll peening tool (104,106) is applied with a constant or varying pressure ([0044], lines 7-11) to create graduated increments (deep or shallow; [0045], lines 5-13).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to move the roll peening tool of Prevey in a pattern to produce lengthwise surface compression bands as taught by Prevey II so as to treat a part region with non-overlapping surface lengthwise extending compression bands.  
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevey in view of Prevey II and further in view of Prevey, III (6,622,570; Prevey III).  Prevey in view of Prevey II does not disclose graduated compression stress profile followed by a constant compression stress profile.  Prevey III teaches (Figs. 5A,5B) that a stress profile is variable in x and y dimensions (col. 8, lines 11-24) by adjusting compression band density as a function of a length of a rolling pass so that feathering takes place wherein graduated increments of compressive stress are applied (col. 8, lines 47-55).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to vary a roller peening pressure along a compression band to create graduated, incremented lengthwise compression bands in the workpiece of Prevey in view of Prevey II as taught by Prevey III in order to reduce a magnitude of compression in a direction toward a margin or boundary of the workpiece.  
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevey in view of Prevey II and further in view of Prevey et al. (8,601,659; Prevey III).  Prevey does not disclose an asymmetrical lateral stress profile.  Prevey III teaches an asymmetrical tool (104, Fig. 4; col. 8, lines 26-29) (136,138, Fig. 24; col. 10, lines 30-34) for producing an asymmetrical stress profile in a workpiece.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the shape of the roller peening tool of Prevey to have an asymmetrical shape as taught by Prevey III in order to create compression bands of different lateral dimension.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevey in view of Prevey II and further in view of Prevey, III (2010/0221118; Prevey III).  Prevey does not disclose an airfoil.  Prevey III teaches that it is known to induce compression stress in an airfoil blade (1104) along a leading edge (108) and a trailing edge (110).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to roller peen an airfoil as the workpiece as taught by Prevey III since it is a known treatable workpiece have a length dimension.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725